FILED
                             NOT FOR PUBLICATION                             APR 20 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WENDY TRAVER,                                     No. 08-15707

               Plaintiff - Appellant,             D.C. No. 4:05-CV-00319-CKJ

  v.
                                                  MEMORANDUM *
TUCSON UNIFIED SCHOOL
DISTRICT,

               Defendant - Appellee.



                     Appeal from the United States District Court
                              for the District of Arizona
                     Cindy K. Jorgenson, District Judge, Presiding

                               Submitted April 5, 2010 **


Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Wendy Traver appeals pro se from the district court’s summary judgment in

favor of the Tucson Unified School District in her employment action alleging

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
retaliation in violation of Title VII, the Equal Pay Act (“EPA”), and the First

Amendment. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Vasquez v. County of Los Angeles, 349 F.3d 634, 639 (9th Cir. 2003), and we

affirm.

      The district court properly granted summary judgment on the Title VII and

EPA claims because Traver’s request for additional pay was not a protected

activity under either statute. See 42 U.S.C. §§ 2000e-2, -3 (prohibiting retaliation

for opposing employment discrimination on the basis of race, color, religion, sex or

national origin); 29 U.S.C. §§ 206(d), 215(a)(3) (prohibiting retaliation for

complaints regarding unlawful pay practices such as paying different wages to

employees on the basis of sex); Lambert v. Ackerley, 180 F.3d 997, 1007 (9th Cir.

1999) (en banc) (“[N]ot all amorphous expressions of discontent related to wages

and hours constitute complaints filed within the meaning of § 215(a)(3).”).

      Similarly, the district court properly granted summary judgment on the First

Amendment claim because Traver’s request for additional pay was not

constitutionally protected as it did not touch on a matter of public concern. See

Connick v. Myers, 461 U.S. 138, 146 (1983) (“When employee expression cannot

be fairly considered as relating to any matter of political, social, or other concern to

the community, government officials should enjoy wide latitude in managing their


                                           2                                      08-15707
offices, without intrusive oversight by the judiciary in the name of the First

Amendment.”).

      The district court also properly granted summary judgment on these claims

because Traver failed to raise a triable issue as to whether her termination was

causally connected to filing her prior lawsuit. See Cohen v. Fred Meyer, Inc., 686
F.2d 793, 797 (9th Cir. 1982) (stating that the decision maker’s unawareness of the

protected activity “breaks the requisite causal link”).

      Traver’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           3                                     08-15707